Title: William Cranch to Abigail Adams, 1 October 1787
From: Cranch, William
To: Adams, Abigail


        
          Boston Octr. 1st. 1787.
          Madam,
        
        Not to acknowledge the many favours I have recieved from you, and the obligations they have laid me under, would be ingratitude in the greatest Degree. The only method now in my power of Cancelling those obligations is to acknowledge them & perhaps prevent your being dissappointed, should Callahan arrive before Folgier. For upon the supposition that Folgier would sail first, all the Letters for You were put on board him, but I have since heard that they will both sail tomorrow. I hear’d this morning that my Cousins at Cambridge were both well. I reciev’d a Letter from John Q. Last week, he likes his situation at Newbury-port very well. I hear’d from Braintree this morning, our friends were all well there.
        With the greatest Respect believe me / Madam Your Afft. Nephew
        WCranch.
      